DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/22 has been considered. The US Publication has been crossed-off because it has been cited in the PTO-892. A copy of form PTO-1449 is attached.

REASONS FOR ALLOWANCE
Claims 1-5, 7-9, 12-13 are allowed.
The closest reference is Fritz et al (2006/0256336). Figures 2 and 10 of Fritz et al discloses a fluid analysis apparatus (10) comprising: an actuator (361) provided on a part of the fluid analysis apparatus; a mounting portion (16, 353) on which a fluid accommodating cartridge (14, 352) is mounted thereon, the fluid accommodating cartridge (14, 352) provided with a flow cell (32, 50) in which a fluid sample (i.e., blood) is accommodated (par. [0045]); a measurement portion (22, 24 or 355, 356) configured to transmit light to the fluid accommodating cartridge (14, 352) and detect an optical signal from the light passed through the fluid accommodating cartridge (14, 352); and a controller (859) is used to control an operation of the actuator (361) based on the optical signal detected by the measurement portion (22, 24 or 355, 356) such that the light transmitted from the measurement portion (22, 24 or 355, 356) passes through a central portion of the flow cell (32, 50) to perform an accurate inspection on the fluid sample (par. [0049] and [0089]-[0092]).
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 9.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a controller comprising at least one processor, the controller being configured to control an operation of the actuator to move at least a portion of the measurement portion or the mounting portion based on a width of a strength value of the optical signal detected by the measurement portion to cause the light transmitted from the measurement portion to pass through a central portion of the well to perform an accurate inspection on the fluid sample, wherein the width corresponds to a length of time in which the strength value is detected by the measurement portion”, in combination with the rest of the limitations of claim 1.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a controller comprising at least one processor, the controller being configured to control an operation of the actuator to move at least a portion of the measurement portion or the mounting portion based on a strength of the optical signal detected by the measurement portion, to cause the light transmitted from the measurement portion to pass through a central portion of the well to perform an accurate inspection on the fluid sample, wherein the controller is further configured to: identify that the fluid accommodating cartridge is abnormally mounted based on the strength of the optical signal being outside of an allowable range, upon identifying that the fluid accommodating cartridge is abnormally mounted, identify a mis-installation direction of the fluid accommodating cartridge based on a change in the strength of the optical signal while controlling the operation of the actuator, and control, based on the mis-installation direction that is identified, the operation of the actuator to cause the strength of the optical signal to be within the allowable range”, in combination with the rest of the limitations of claim 9.
	Claims 2-5, 7-8 and 12-13 are dependent on claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 25, 2022